Exhibit Burlington Northern Santa Fe Corporation and Subsidiaries Computation of Ratio of Earnings to Fixed Charges In millions, except ratio amounts (Unaudited) Year ended December 31, 2008 2007 2006 2005 2004 Earnings: Income before income taxes $ 3,368 $ 2,957 $ 2,996 $ 2,453 $ 1,296 Add: Interest and other fixed charges, excluding capitalized interest 533 511 485 437 409 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 278 282 261 221 195 Distributed income of investees accounted for under the equity method 5 4 3 4 4 Amortization of capitalized interest 5 4 4 8 8 Less: Equity in earnings of investments accounted for under the equity method 13 19 27 15 9 Total earnings available for fixed charges $ 4,176 $ 3,739 $ 3,722 $ 3,108 $ 1,903 Fixed charges: Interest and fixed charges $ 550 $ 528 $ 499 $ 450 $ 419 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 278 282 261 221 195 Total fixed charges $ 828 $ 810 $ 760 $ 671 $ 614 Ratio of earnings to fixed charges 5.04x 4.62x 4.90x 4.63x 3.10x
